Citation Nr: 0924829	
Decision Date: 07/02/09    Archive Date: 07/14/09

DOCKET NO.  06-18 257	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California



THE ISSUE

Entitlement to an initial rating in excess of 50 percent for 
posttraumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

T. L. Douglas, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from 
November 1963 to November 1967.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision on behalf 
of the Los Angeles, California, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  The Veteran failed, 
without apparent cause, to appear for a scheduled hearing in 
January 2008.  Therefore, his request for a Board hearing is 
considered as having been withdrawn.  38 C.F.R. § 20.704 
(2008).


FINDINGS OF FACT

1.  All relevant evidence necessary for the equitable 
disposition of the issue on appeal was obtained.

2.  The Veteran's service-connected PTSD is manifested by no 
more than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships. 


CONCLUSION OF LAW

The criteria for an initial rating for PTSD in excess of 50 
percent have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002 & Supp. 2008); 38 C.F.R. § 4.130, Diagnostic Code 9411 
(2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the Veteran in 
letters from the RO dated in February 2004 and July 2005.  
Those letters notified the Veteran of VA's responsibilities 
in obtaining information to assist in completing his claim 
and identified the Veteran's duties in obtaining information 
and evidence to substantiate his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a)), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006), Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006); Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 
537 (2006).  The Board notes that 38 C.F.R. § 3.159 was 
revised, effective May 30, 2008, removing the sentence in 
subsection (b)(1) stating that VA will request the claimant 
provide any evidence in the claimant's possession that 
pertains to the claim.  Subsection (b)(3) was also added and 
notes that no duty to provide § 5103(a) notice arises 
"[u]pon receipt of a Notice of Disagreement" or when "as a 
matter of law, entitlement to the benefit claimed cannot be 
established."  73 Fed. Reg. 23,353-23,356 (Apr. 30, 2008).  

During the pendency of this appeal, the Court in 
Dingess/Hartman found that the VCAA notice requirements 
applied to all elements of a claim.  Because of the decision 
in this case any deficiency in the initial notice to the 
Veteran of the duty to notify and duty to assist in claims 
involving a disability rating and an effective date for the 
award of benefits is harmless error.  The notice requirements 
pertinent to the issues on appeal have been met and all 
identified and authorized records relevant to these matters 
have been requested or obtained. VA records show the Veteran 
is presently receiving Social Security Administration (SSA) 
retirement benefits.  There is no indication of any pertinent 
medical treatment since November 2006 and no evidence of any 
increase in PTSD symptoms since the VA compensation 
examination in October 2006.  The record shows entitlement to 
a total disability rating based upon individual 
unemployability (TDIU) was established in December 2006.  The 
Veteran has provided no subsequent statements addressing his 
PTSD since then and he failed to report for a hearing on this 
claim in January 2008.  The Board finds further attempts to 
obtain additional evidence would be futile.  The available 
medical evidence is sufficient for an adequate determination.  
There has been substantial compliance with all pertinent VA 
law and regulations and to move forward with the claim would 
not cause any prejudice to the appellant.

Pertinent Laws and Regulations

Disability evaluations are determined by the application of 
the VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4.  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155(West 2002); 38 C.F.R. § 4.1 (2008).

The Court has held that a claimant may experience multiple 
distinct degrees of disability that might result in different 
levels of compensation from the time the increased rating 
claim was filed until a final decision is made.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).  Separate compensable 
evaluations may be assigned for separate periods of time if 
such distinct periods are shown by the competent evidence of 
record during the appeal, a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119, 126 
(1999).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2008).

Consideration of factors wholly outside the rating criteria 
constitutes error as a matter of law.  Massey v. Brown, 7 
Vet. App. 204, 207-08 (1994).  Evaluation of disabilities 
based upon manifestations not resulting from service-
connected disease or injury and the pyramiding of ratings for 
the same disability under various diagnoses is prohibited.  
38 C.F.R. § 4.14 (2008).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 4.3 (2008).

General Rating Formula for Mental Disorders:
Ratin
g
Total occupational and social impairment, due to such 
symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of 
hurting self or others; intermittent inability to 
perform activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names 
of close relatives, own occupation, or own name
100
Occupational and social impairment, with deficiencies 
in most areas, such as work, school, family relations, 
judgment, thinking, or mood, due to such symptoms as: 
suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired 
impulse control (such as unprovoked irritability with 
periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in 
adapting to stressful circumstances (including work or 
a worklike setting); inability to establish and 
maintain effective relationships
70 
Occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a 
week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; 
difficulty in establishing and maintaining effective 
work and social relationships
50
38 C.F.R. § 4.130 (2008).

The Court has held that global assessment of functioning 
(GAF) scale scores reflect the "psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health-illness."  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); Richard v. Brown, 9 Vet. App. 266 (1996) 
(citing the American Psychiatric Association's DIAGNOSTIC AND 
STATISTICAL MANUAL FOR MENTAL DISORDERS (4th ed.) (DSM-IV), 
p. 32).  

The Court has also held that in determining the level of 
impairment under 38 C.F.R. § 4.130 VA is not restricted to 
the symptoms provided in the diagnostic code.  Ratings are to 
consider all symptoms of the disability that affect the level 
of occupational and social impairment, including, if 
applicable, those identified in the DSM-IV.  See Mauerhan v. 
Principi, 16 Vet. App. 436, 443 (2002).  

Global Assessment of Functioning Scale
70 - 
61
Mild symptoms (e.g., depressed mood and mild 
insomnia) or some difficulty in social, 
occupational, or school functioning (e.g., 
occasional truancy, or theft within the household), 
but generally functioning pretty well, and has some 
meaningful interpersonal relationships.
60 - 
51
Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR 
moderate difficulty in social, occupational, or 
school functioning (e.g., few friends, conflicts 
with peers or co-workers).
50 - 
41
Serious symptoms (e.g., suicidal ideation, severe 
obsessional rituals, frequent shoplifting) OR any 
serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep 
a job).
40 - 
31
Some impairment in reality testing or communication 
(e.g., speech is at times illogical, obscure, or 
irrelevant) OR major impairment in several areas, 
such as work or school, family relations, judgment, 
thinking, or mood (e.g., depressed man avoids 
friends, neglects family, and is unable to work; 
child frequently beats up younger children, is 
defiant at home, and is failing at school).
See 38 C.F.R. § 4.130 (2008) (the nomenclature employed in 
the schedule is based upon the DSM-IV, which includes the GAF 
scale).  

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, the length of remissions, and the Veteran's 
capacity for adjustment during periods of remission.  The 
rating agency shall assign an evaluation based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  
38 C.F.R. § 4.126(a) (2008).  When evaluating the level of 
disability from a mental disorder, the rating agency will 
consider the extent of social impairment, but shall not 
assign an evaluation solely on the basis of social 
impairment.  38 C.F.R. § 4.126(b).

Factual Background and Analysis

In his initial claim for entitlement to service connection 
for PTSD in October 2003 the Veteran reported that he had 
experienced sleep problems since returning from Vietnam and 
that his former spouses said he was paranoid.  He attributed 
the failure of two marriages to his irritability.  He stated 
he was not working due to problems with his supervisor.  

VA treatment records include a January 2004 report signed by 
B.L.O., M.D., a VA  staff psychiatrist, which noted the 
Veteran complained of sleep disturbance at night and that he 
reported getting less sleep since his roommate died in August 
2003.  It was noted he stated he had memories of servicemen 
from his unit who died and that another good friend had died 
of a massive myocardial infarction over the holidays.  He 
reported that he was socially isolated, that he experienced 
depression, that he had some occasional suicidal ideation 
without plan, that his appetite was not what it used to be, 
that he was increasingly irritable at work, that he was 
verbally but not physically aggressive, and that he had lost 
interest in sports.  It was further noted that he had not 
worked since November 2003 after he was transferred to a 
lower paying assignment following a conflict with other 
workers.  A mental status evaluation revealed he was alert 
and oriented times three.  He was neat and cooperative with 
fluent speech.  His affect was restricted and his mood was 
depressed.  His thoughts were linear with no evidence of 
suicidal or homicidal ideation or active auditory 
hallucinations.  His cognition was intact and his insight and 
impulse control were good.  A diagnosis of PTSD was provided.  

Vet Center correspondence dated in February 2004, signed by a 
readjustment counseling therapist, R.H., M.S.W., and Dr. 
B.L.O., noted the Veteran had presented in August 2003 with 
complaints related to work-related problems he had 
experienced with co-workers and supervisors.  It was noted a 
diagnosis of PTSD was provided based upon symptoms including 
an inability to experience emotional contact with others, 
marital difficulties, social avoidance, panic attacks, 
flashbacks associated with Vietnam symbolic stimuli, 
insomnia, nightmares, hypervigilance, and hyperarousal 
occasionally exacerbated by helicopter sounds.  The examiners 
stated the Veteran's PTSD symptomatology clearly precluded 
his ability to effectively continue to work or maintain 
gainful employment.  A global assessment of functioning score 
(GAF) of 40 was provided.  He was considered to be totally 
disabled by the symptoms of PTSD at that time and not capable 
of sustaining gainful employment in the open labor market.

In a March 2004 statement in support of his claim the 
Veteran's former spouse noted that they were married from 
1984 to 1995.  She also stated that during that time he 
demonstrated serious psychological problems including not 
sleeping through the night, paranoia, being very unsociable, 
and checking the windows and doors of their home.  She stated 
he would go away for two to four days at a time and that she 
later found out he was using drugs.  

On VA fee-basis psychiatric examination in April 2004 the 
Veteran complained of chronic, recurrent, and current 
nightmares and intrusive thoughts of his traumatic 
experiences in Vietnam.  He reported startle response and 
hypervigilance which he described as paranoia.  He also 
reported a diminished participation in leisure activities, 
social withdrawal, avoidance of war-related stimuli, and past 
drug and alcohol abuse to help cope with the stress from the 
war.  He stated he was short-tempered and reported hearing 
voices.  He reported he did not sleep well and that his 
concentration was poor. He stated he lasted worked in 
November 2003 as a security guard and that he had done that 
work for 10 years.  He reported he stopped working because of 
difficulty tolerating authority and irritability.  

Mental status evaluation revealed the Veteran was well 
nourished and fairly groomed in clean, casual attire.  He was 
cooperative and made fair eye contact.  His psychomotor 
activity was within normal limits.  He was dysphoric and had 
a constricted affect.  He did not related delusions, 
persecution, delusions of grandeur, or first rank symptoms.  
He did not relate suicidal or homicidal ideation.  His 
thought process was linear and goal directed without any 
flight of ideas.  He did not appear to be distracted by any 
auditory or visual hallucinations during the evaluation.  He 
was alert and oriented times four.  His concentration was 
grossly intact and his recent and remote memory were largely 
intact.  He recognized his mental illness and the need for 
treatment.  The diagnoses included chronic PTSD and poly 
substance abuse, in remission.  A GAF score of 50 was 
assigned.  

VA treatment records dated in April 2004 signed by Dr. B.L.O. 
noted the Veteran reported he was waking less frequently and 
sleeping more solidly, at least four hours per night.  He 
stated he found individual and group therapy to be helpful.  
Mental status evaluation revealed he was alert and oriented 
times three.  He was neat and cooperative with fluent speech.  
His affect was broader and his mood was less depressed.  His 
thoughts were linear with cognition intact and his insight 
and impulse control were good.  A diagnosis of PTSD, 
improved, was provided.  

In correspondence dated in June 2004 the Veteran asserted the 
April 2004 VA examination report was erroneous in finding 
that his recent and remote memory were intact.  He stated he 
became forgetful whenever he was stressed and that he would 
lose direction and was sometimes not sure where he was.  

VA treatment records dated in June 2005 signed by Dr. B.L.O. 
noted the Veteran reported he had huge changes in his living 
situation and personal loss as the girlfriend with whom he 
had been living for the previous two years had a hemorrhagic 
stroke in April and was in a rehabilitation facility.  Her 
children had moved in the house and he was currently living 
with his sister.  He stated he was waking frequently and 
sleeping less solidly, at most three and a half hours per 
night.  He stated he found individual and group therapy to be 
very helpful.  Mental status evaluation revealed he was alert 
and oriented times three.  He was well groomed with fluent 
speech.  His affect was broader.  His mood was described as 
"messed up," but he was less anxious.  His thoughts were 
linear with cognition intact and his insight and impulse 
control were good.  A diagnosis of PTSD with improved self 
care was provided.  It was noted he was coping fairly well, 
considering what he had been through lately.  

Vet Center correspondence dated in May 2006 noted the Veteran 
continued to attend weekly PTSD groups and continued to 
address issues of hypervigilance, sleeplessness, grief, 
anger, and depression which had interfered with his ability 
to maintain employment.  It was noted he had been 
enthusiastic and actively involved in his counseling and 
group therapy and had gained valuable insight and some coping 
mechanisms to address these issues.  His treatment was 
ongoing and needed to address his persistent anger, 
depression, hypervigilance, startle affect, nightmares, 
emotional detachment and numbing, avoidance, anxiety, social 
isolation, panic, and sleeplessness.  

On VA examination in October 2006 the Veteran complained of 
recurrent and intrusive recollections of traumatic events in 
Vietnam two to three times per day, recurrent distressing 
dreams of these events three to four times per week, panic 
attacks several times per week, avoidance of thoughts and 
feelings about Vietnam, an inability to recall important 
aspects of traumatic events, markedly diminished interest or 
participation in significant activities, feelings of 
detachment or estrangement from others, difficulty falling 
asleep, easy irritability and outburst of anger, difficulty 
concentrating, hypervigilance, easily startled, and feelings 
of depression most of the time.  He stated his weight had 
fluctuated since his return from Vietnam and that he had 
gained about 15 pounds over the past year.  He described his 
energy level as not good and his sex drive as decreased.  He 
stated he had paranoia since the 1970's, but denied other 
psychotics symptoms, manic symptoms, or other depressions.  
He stated that he was attending weekly group sessions, that 
he saw his VA psychiatrist four times per year, and that he 
was currently taking Fluoxetine and Trazodone.  He reported 
his treatment and medication helped and that the disorder was 
not as bad as in the past.  He stated he had problems with 
employment and working with younger authority figures.

A mental status examination revealed the Veteran was alert 
and cooperative with adequate grooming and hygiene.  He was 
pleasant and relaxed and was not hostile or fearful.  He did 
not have any bizarre posturing, gait, or mannerisms.  He 
described his mood as not too good, but the examiner noted he 
did not appear to be depressed or anxious.  His affect was 
constricted.  He denied any suicidal or homicidal ideation or 
intent.  His speech was fluent without pressure or 
retardation.  There were no loose associations, 
tangentiality, or circumstantiality.  He denied having 
hallucinations, delusions, Scheiderian symptoms, or other 
psychotic symptoms.  There was no psychomotor retardation or 
psychomotor excitability and he was oriented to person, 
place, time, and purpose.  Recent memory was impaired, but 
remote memory was intact.  His intellect appeared to be 
average.  He had a loss of concentration on serial sevens 
testing.  Abstractions revealed no bizarreness or 
personalization.  His judgment and insight were fair.  The 
diagnoses included chronic PTSD and major depressive 
disorder.  A GAF score of 57 was provided.  

It was noted the Veteran's major depressive disorder was 
secondary to his PTSD and that he had a past history of 
alcohol, cannabis, and cocaine abuse that appeared to have 
been secondary to his PTSD.  The examiner noted objective 
symptoms including constricted affect, impaired immediate 
recall, impaired recent memory, and loss of concentration.  
He was capable of handling his benefit payments.  He did not 
appear to have an impairment in understanding simple and 
complex instructions, but the examiner stated he may have an 
impairment performing complex instructions secondary to 
concentration and memory problems.  

A December 2006 rating decision, in pertinent part, granted 
service connection for additional disabilities associated 
with the Veteran's service-connected diabetes mellitus 
disability and established entitlement to TDIU.  An effective 
date for TDIU was assigned from September 21, 2005.  

Based upon the evidence of record, the Board finds the 
Veteran's service-connected PTSD is manifested by no more 
than an occupational and social impairment with reduced 
reliability and productivity due to such symptoms as panic 
attacks more than once a week, difficulty in understanding 
complex commands, impairment of short- and long-term memory, 
disturbances of motivation and mood, and difficulty in 
establishing and maintaining effective work and social 
relationships.  The opinions of the April 2004 and October 
2006 VA examiners are found to be more persuasive of the 
Veteran's disability.  These opinions are shown to have been 
based upon comprehensive examinations of the Veteran and 
review of the medical evidence of record.  The assigned GAF 
scores of 50 and 57 are consistent with the assigned 50 
percent disability rating.  Although the February 2004 Vet 
Center correspondence stated the Veteran was totally disabled 
as a result of his PTSD, it was also specifically noted the 
impairment was related to that point in time.  There was no 
indication his PTSD symptoms were considered to have been 
more severe for any extended or permanent period.  It is 
significant to note that Dr. B.L.O. also noted in April 2004, 
approximately two months later, that the Veteran's PTSD was 
improved.  The symptoms of PTSD, including those identified 
in the February 2004 statement, are most consistent with the 
rating criteria for a 50 percent evaluation.

There is no probative evidence of a more severe disability 
with occupational and social impairment and deficiencies in 
most areas due to suicidal ideation, obsessional rituals 
which interfere with routine activities, speech that is 
intermittently illogical, obscure, or irrelevant, near-
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively, 
impaired impulse control, spatial disorientation, neglect of 
personal appearance and hygiene, difficulty in adapting to 
stressful circumstances, or an inability to establish and 
maintain effective relationships.  Nor is the overall 
evidence of record indicative of a total occupational and 
social impairment due to symptoms such as gross impairment in 
thought processes or communication, persistent delusions or 
hallucinations, grossly inappropriate behavior, persistent 
danger of hurting self or others, intermittent inability to 
perform activities of daily living, disorientation to time or 
place, or memory loss for names of close relatives, own 
occupation, or own name.  In fact, the treatment records show 
the Veteran's PTSD was improved after the February 2004 
report, that he was coping well in light of numerous recent 
tragedies in his personal life, and that he indicated his 
treatment had been helpful.  Therefore, the Board finds a 
rating in excess of 50 percent is not warranted.

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
this service-connected disorder, that would take the 
Veteran's case outside the norm so as to warrant an 
extraschedular rating.  It is significant to note that 
entitlement to TDIU was established effective from September 
2005 and that any present employment problems are adequately 
addressed by that determination.  Although the February 2004 
Vet Center correspondence noted the Veteran was totally 
disabled at that point in time, the Board finds the overall 
evidence of record is not indicative of a marked interference 
with employment for an identifiable period for which 
extraschedular consideration would be appropriate.  
Therefore, referral by the RO to the Chief Benefits Director 
of VA's Compensation and Pension Service, under 38 C.F.R. 
§ 3.321, is not warranted.  See Bagwell v. Brown, 9 Vet. App. 
337 (1996).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the claimant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claim in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990); Ortiz v. Principi, 274 
F. 3d 1361 (Fed. Cir. 2001).  The preponderance of the 
evidence is against the claim.




ORDER

Entitlement to a rating in excess of 50 percent for PTSD is 
denied.



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


